Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 17-BG-690

IN RE STEPHEN R. JONES
                                                           2012 DDN 271
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Reg. No. 358451

BEFORE: Thompson, Associate Judge, and Farrell and Reid, Senior Judges.

                                     ORDER
                             (Filed – October 19, 2017)

       On consideration of the certified order of the Maryland Court of Appeals
indefinitely suspending respondent from the practice of law in the state of Maryland
by consent; this court’s July 21, 2017, order temporarily suspending respondent and
directing him to show cause why functionally equivalent reciprocal discipline should
not be imposed; and the statement of Disciplinary Counsel regarding reciprocal
discipline; and it appearing that respondent did not file a response to this court’s
show cause order but did file the required D.C. Bar R. XI, § 14 (g) affidavit on
August 21, 2017, it is

       ORDERED that Stephen R. Jones is hereby indefinitely suspended from the
practice of law in the District of Columbia nunc pro tunc to August 21, 2017, with
reinstatement subject to a fitness requirement and the right to petition for
reinstatement after five years or when reinstated in the state of Maryland, whichever
occurs first. See In re Maignan, 988 A.2d 493, 495 (D.C. 2010) (setting forth the
functionally equivalent discipline for an indefinite suspension without a required
minimum period of suspension); see also In re Sibley, 990 A.2d 483, 487-88 (D.C.
2010) (explaining that the presumption of identical discipline in D.C. Bar R. XI, §
11 (c) will prevail except in “rare” cases); In re Cole, 809 A.2d 1226, 1227 n.3 (D.C.
2002) (explaining that in unopposed reciprocal matters the “imposition of identical
discipline should be close to automatic”). For purposes of eligibility to petition for
reinstatement, the suspension will be deemed to run from August 21, 2017.

                                 PER CURIAM